DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 02/04/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims: (1) the 35 U.S.C. 112(b) rejection of claims 4 and 5 has been withdrawn; and (2) the 35 U.S.C. 103 rejection of claims 5 and 7 over Kim, Vitale, Weissman, Royer and Powtongsook has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				4-7
Withdrawn claims: 				None
Previously cancelled claims: 		1-3	
Newly cancelled claims:			5 and 7
Amended claims: 				4
New claims: 					None
Claims currently under consideration:	4 and 6
Currently rejected claims:			4 and 6
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2012/153955) in view of Vitale (US 2012/0148416), Weissman (Weissman, J.C., Tillet, D.M., Goebel, R.P., “Design and Operation of an Outdoor Microalgae Test Facility: Final Subcontract Report”, October 1989), Royer (US 2005/0086937), and Powtongsook (Powtongsook, K., Kittakoop, P., Menasveta, P., Wisessang, S., “Isolation and characterization of Dunaliella salina from Thailand”, 1995, Journal of Applied Phycology, vol. 7, pages 75-76).
Regarding claim 4, Kim teaches a method for producing a culinary condiment (corresponding to salt) ([0001]; [0003]) by joint crystallization of salt and a microalgae that produces beneficial beta-carotene such as Dunaliella ([0010]), which allows the microalgae biomass to be integrated inside the salt ([0042]), comprising drying the salt through a method such as, but not limited to, flat pouring or a sea salt production method ([0050]).  Although Kim teaches the production of the condiment using concentrated deep ocean water ([0045]), the deep ocean water is treated to have the high salinity conditions ([0047]) of sea evaporation ponds (corresponding to salt lakes and salt farms) that create an optimal condition for microalgae growth ([0010]).  Therefore, a skilled practitioner would readily recognize that water from a sea evaporation pond, which has a naturally high concentration of Dunaliella ([0010]) and is hypersaline, could be used as the water source.  Kim does not teach the method to comprise: introducing and partially submerging a system formed by multiple rotary paddle wheels that are arranged and removably coupled via a rotary cylindrical bar into hypersaline water of a sea evaporation pond with a continuous dripping of water from the paddle edges and sides gives rise to the joint precipitation of the salt and microalgae biomass in a live state or integral cellular state.  Kim also does not teach the rotary cylindrical bar to be actuated by renewable energy, the paddle wheel to operate at less than 10 revolutions per minute, the medium to have a salinity greater than 250 g/L, or specify the Dunaliella species to be Dunaliella salina
However, Vitale teaches an apparatus used in culturing algae comprising introducing in a central part of a bio-pond ([0004]) and partially submerging into a surface of saline water ([0003]; Figs. 4, 5, and 7), multiple rotary paddle wheels (Fig. 8; [0025]) arranged and removably coupled via a rotary cylindrical bar ([0009]), wherein the paddle shape prevents the paddle from collecting water ([0006]), which would provide a continuous dripping at their edges and entire width to give rise to the joint precipitation of the salt and microalgae biomass in a living and integral cellular state inside the salt ([0007]).   Royer teaches a rotor mechanism powered by the renewable energy sources that can produce energy for use in mechanical or electrical form which is more economical than non-renewable energy sources ([0002]).  Weissman teaches the paddle wheel in a hypersaline evaporation algae pond (page 1, paragraph 3) to have an rpm less than 10 (corresponding to 4.0 – 8.4 rpm) (page 7, Table 2-1, row labeled “Paddle wheel speed”) to reduce the operating costs as operating at a higher speed requires higher input power (page 7, paragraph 2).  The disclosure of an rpm less than 10 qualifies the paddles as “slowly moving” and the disclosure of the continual replenishment of carbon dioxide (page 24, paragraph 1) would render the continual movement of the paddle wheel as obvious.  Powtongsook teaches that Dunaliella salina
It would have been obvious for a person of ordinary skill in the art to have modified the method of Kim to include multiple paddle wheels as taught by Vitale.  Since Kim teaches the drying of the salt and microalgae through a sea salt method or flat pouring method and the goal of low-cost production ([0013]), a skilled practitioner would be motivated to consult additional references such as Vitale to determine a suitable cost-efficient drying method.  The paddles in the paddle wheel of Vitale allow water to drip from them as they move which would dry the salt and the associated microalgae as it is scooped from the hypersaline pond, while using less energy resulting in lowering operating costs (Vitale, [0008]), thus rendering the claim obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Kim to include a rotor mechanism powered by renewable energy as taught by Royer.  Since Kim discloses a goal of the invention is reducing production costs ([0013]) and discloses several methods that require energy input such as mechanical vapor recompression ([0047]), a skilled practitioner would be motivated to consult additional resources such as Royer to determine a cost-effective method of performing the methods taught by Kim.  The rotor mechanism of Royer could be used to create mechanical and electrical energy to power the devices taught by Kim while being economical and environmentally harmless, therefore rendering the claim obvious.
It would be obvious for a person of ordinary skill in the art to have modified the method of Kim to include operating a paddle wheel at a low rpm as taught by Weissman.  Since Kim teaches a device for controlling carbon dioxide in the culturing of algae ([0037]) and the goal of low-cost production ([0013]), a skilled practitioner would be motivated to consult additional references such as Weissman to determine a suitable cost-effective 
It would have been obvious for a person of ordinary skill in the art to have modified the method of Kim to include Dunaliella salina and a medium with a salinity greater than 250 g/L as taught by Powtongsook.  Since Kim discloses that a goal of the invention is to utilize microalga that produce beta-carotene such as Dunaliella, a skilled practitioner would be motivated to consult additional references such as Powtongsook in order to determine a suitable species of Dunaliella that would produce beta-carotene.  In consulting Powtongsook, the practitioner would also determine that salt evaporation ponds, such as those disclosed in Kim, have a salinity between 100 – 356 g/L.  Thus, the claimed salinity and microalgae species are rendered obvious.
Regarding claim 6, modified Kim teaches the invention as disclosed above in claim 4, including the renewable energy is wind or solar power (Royer, [0002]).

Response to Arguments
Claim Rejection – 35 U.S.C. §112(b) of claims 4 and 5:  Applicant’s amendment of claim 4 and cancelation of claim 5 fully addressed the rejection and therefore, the rejection of these claims is withdrawn.

Claim Rejection – 35 U.S.C. §103 of claims 4-7 over Kim, Vitale, Weissman, Royer and Powtongsook: Applicant’s arguments were fully considered and are considered unpersuasive.
Applicant argued that nothing in the cited reference would motivate a practitioner concerned with providing a method for obtaining a culinary condiment containing a natural source of β-carotene to arrive at the claimed invention.  Applicant stated that, based on the Leo Pharmaceuticals 
However, Examiner points out that Kim teaches the drying of the microalgae-containing salt through a sea salt method or flat pouring method and the goal of low-cost production ([0013]).  This disclosure of Kim would motivate a skilled practitioner to consult a reference such as Vitale to determine a suitable cost-efficient drying method.  Vitale teaching a method involving the paddles of a paddle wheel allowing water to drip from them as they move which would dry the salt and the associated microalgae as it is scooped from the hypersaline pond, while using less energy resulting in lowering operating costs (Vitale, [0008]), thus rendering the claim obvious.  Regarding the Powtongsook reference, Examiner cites this reference to teach the claimed microalgal species and salinity concentration of the environment needed to grow the species (page 75, column 2, paragraph 2) up to 356 g/L (page 76, Table 1, row 7).  Since Kim already teaches a method for producing a culinary condiment ([0001]; [0003]) produced by joint crystallization of salt, Dunaliella, and its associated β-carotene ([0010]), Powtongsook is not needed to teach these claim limitations. 
Applicant stated that it would not be obvious for an expert to combine Kim and Weissman to set the operating conditions of the invention as CO2 can be a limiting nutrient when microalgae are growing exponentially in dense cultures and that the addition or diffusion of CO2 can stimulate biomass productivity which is not always the goal.  Applicant stated that in Dunaliella salina cultures, high biomass productivities and β-carotene production do not got hand in hand as the β-carotene forms when culture conditions are suboptimal to growth and therefore, improving CO2 diffusion does not provide any advantage to achieve the goal of the presently claimed invention such that the choice of establishing a slow rotation was anything but obvious.  In the present D. salina red cells equipped with a strong cell wall for the joint crystallization of the cells and the salt as claimed.  Applicant concluded that the cited references fail to provide any reason to combine as the Examiner is allegedly using the claimed invention to find the reasons to combine the prior art references which would be an improper use of hindsight (Applicant’s Remarks, page 7, paragraph 5- page 9, paragraph 3).
However, Kim teaches a device for controlling carbon dioxide in the culturing of algae ([0037]) and the goal of low-cost production ([0013]).  Kim also teaches that amount of carbon dioxide can be controlled to cultivate the microalgae and create stress to increase β-carotene production as needed ([0037]).  Kim states that the water source in the method may be general sea water or deep sea water ([0046]) that is concentrated to create an environment to promote the growth of the microalgae ([0047]) and that the salt is harvested using sea salt production methods ([0050]).  A well-known example of a sea salt production method is an evaporation pond.  Thus, Kim effectively teaches that water of an evaporation pond is a suitable water source.  In response to Applicant's argument that the claimed steps used to preserve cell integrity and prevent Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., β-carotene concentration) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The present claim rejections do not rely on knowledge gleaned only from the present disclosure and thus cannot be said to rely on improper hindsight. Since Kim in combination with Weissman, Vitale, and Powtongsook have been shown to teach all limitations required by claim 4, Applicant’s arguments are unpersuasive and the Examiner maintains the rejection of claim 4 and its dependent claim 6 as described herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tafreshi, A.H., Shariati, M., “Dunaliella biotechnology: methods and applications”, 2009, Journal for Applied Microbiology (107), pages 14-25.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791